DETAILED ACTION
This Office action is in reply to application no. 16/886,646, filed 28 May 2020.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of these claims includes functionally-described circuits, such as a “social network data collection circuit” and a “guarantee validation circuit” in claim 1, and that they are “structured to” perform steps.
The originally-filed application does not provide support for any specific circuit structured in any way whatever.  The only embodiment actually supported in the originally-filed application is for a process implemented in software running on a typical computer.  The Examiner recommends redrafting the claims so as to make it clear the applicant is actually claiming what is within the scope of support of the originally-filed application, rather than attempting to claim some sort of specific circuit, when it is clear from the record that the applicant has not invented any kind of particular circuit at all.
What has been provided is wholly insufficient to convey to one of ordinary skill in the art at the relevant time that the applicant was in possession of the invention as claimed.  For the purpose of compact prosecution the claims will be interpreted as if directed to a computer with software that causes it to perform the steps of the claimed process

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is insufficient antecedent basis for “the plurality of algorithms”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 12 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claims from which these indirectly depend requires the computer to “validate a guarantee for the loan”.    These claims require that the “loan guarantee not be validated”.  This is not a further limitation but a replacement of a claim limitation with another, which is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) interpreting a parameter, collecting data related to this, and validating a loan guarantee.  As the entire point is to make a decision about a loan, this recites a fundamental business practice or a commercial interaction, each of which is an enumerated “[c]ertain method[] of organizing human activity”.
Further, aside from the bare inclusion of a generic computer, discussed below, these are steps that can be performed mentally.  A human lender can interpret a parameter, can collect information about an entity involved in a loan, and can validate a guarantee.  None of this would present the slightest difficulty and none implicates any technology at all.
This judicial exception is not integrated into a practical application because aside from the use of a computer and computer-sounding terms such as “circuit” and “social network”, nothing is done beyond what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of computer-based social networks.  See MPEP § 2106.05(h).
As the claims only manipulate information about a loan guarantee parameter, information about users and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply labelling a generic computer as this-or-that “circuit” and having them perform abstract steps, each in no particular way, does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Each claim includes, at most, a sequence of functionally-described circuits; the specification makes it clear that nothing is required to perform the claimed process beyond a “general-purpose computer” using “software”. [2028]
The computer only performs generic computer functions of sending and receiving data and performing unspecified analysis.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The claim elements when considered as an ordered combination – that is, a generic computer performing a sequence of abstract steps, arranged chronologically – does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 3, 7, 12, 13 and 17-19 are simply further descriptive of the type of information being manipulated; claims 4-6, 10, 11, 14 and 20 simply recite further abstract manipulation of data; claims 8 and 15 simply make nondescript use of artificial intelligence.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-11, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. (U.S. Publication No. 2015/0348166) in view of Moran (U.S. Publication No. 2010/0042534).

In-line citations are to Trivedi.
With regard to Claim 1:
Trivedi teaches: A system, [title; “system”] comprising:
a social networking input circuit structured to interpret a loan guarantee parameter; [0028; to generate a “risk score” determined in regard to a “loan” or “mortgage” which is then, 0032, used to determine what financial products to offer reads on this]
a social network data collection circuit structured to collect data using a plurality of algorithms that is configured to monitor social network information about an entity involved in a loan in response to the loan guarantee parameter… [0025; “monitor the account holder's social networking profile to detect changes and updates to the account holder's profile information, and provide this to social signals module 105”; this is also used in the “products module” which uses the risk score to determine what products to offer].

Trivedi does not explicitly teach a guarantee validation circuit structured to validate a guarantee for the loan in response to the monitored social network information, but it is known in the art.  Moran teaches a home-buyer loan approval validation method [title] in which a company will “guarantee” a “loan” after buyer information has been “validated”. [0044] Moran and Trivedi are analogous art as each is directed to electronic means for providing loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Moran with that of Trivedi in order to get a loan guarantee from an insurer to manage risk, as taught by Moran; further, it is simply a combination of known parts with predictable results, simply performing Moran’s step after those of Trivedi; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 2:
The system of claim 1, wherein the loan guarantee parameter comprises a financial condition of the entity, [0028 as cited above in regard to claim 1; the risk score reads on this] wherein the entity is a guarantor for the loan. [Moran, 0044 as cited above in regard to claim 1; the loan is “effectively guaranteed” by an “insurance company”]

With regard to Claim 3:
The system of claim 2, wherein the guarantee validation circuit is further structured to determine the financial condition based on at least one attribute selected from the attributes consisting of: a publicly stated valuation of the entity, a property owned by the entity as indicated by public records, a valuation of a property owned by the entity, a bankruptcy condition of the entity, a foreclosure status of the entity, a contractual default status of the entity, a regulatory violation status of the entity, a criminal status of the entity, an export controls status of the entity, an embargo status of the entity, a tariff status of the entity, a tax status of the entity, a credit report of the entity, a credit rating of the entity, a website rating of the entity, a plurality of customer reviews for a product of the entity, a social network rating of the entity, a plurality of credentials of the entity, a plurality of referrals of the entity, a plurality of testimonials for the entity, a plurality of behaviors of the entity, a location of the entity, a jurisdiction of the entity, and a geolocation of the entity. [0032; a “credit score” reads on a credit rating]

With regard to Claim 5:
The system of claim 1, wherein the social networking input circuit is further structured to enable a workflow by which a human user enters the loan guarantee parameter to establish a social network data collection and monitoring request. [0012; “receive data as input from an entity accessing the network-enabled computer system”]

The phrase “to establish a social network data collection and monitoring request” consists entirely of intended-use language which is considered but given no patentable weight.

With regard to Claim 6:
The system of claim 1, further comprising a smart contract circuit structured to automatically undertake an action related to the loan in response to the validation of the loan. [0057; “the product offer may be provided to the account holder”]

With regard to Claim 9:
Trivedi teaches: A method, comprising: 
interpreting a loan guarantee parameter; [0028; to generate a “risk score” determined in regard to a “loan” or “mortgage” which is then, 0032, used to determine what financial products to offer reads on this]
collecting data using a plurality of algorithms that is configured to monitor social network information about an entity involved in a loan in response to the loan guarantee parameter… [0025; “monitor the account holder's social networking profile to detect changes and updates to the account holder's profile information, and provide this to social signals module 105”; this is also used in the “products module” which uses the risk score to determine what products to offer].

Trivedi does not explicitly teach validating a guarantee for the loan in response to the monitored social network information, but it is known in the art.  Moran teaches a home-buyer loan approval validation method [title] in which a company will “guarantee” a “loan” after buyer information has been “validated”. [0044] Moran and Trivedi are analogous art as each is directed to electronic means for providing loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Moran with that of Trivedi in order to get a loan guarantee from an insurer to manage risk, as taught by Moran; further, it is simply a combination of known parts with predictable results, simply performing Moran’s step after those of Trivedi; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 10:
The method of claim 9, further comprising enabling a workflow by which a human user enters the loan guarantee parameter to establish a social network data collection and monitoring request. [0012; “receive data as input from an entity accessing the network-enabled computer system”]

The phrase “to establish a social network data collection and monitoring request” consists entirely of manner-of-use language which is considered but given no patentable weight.

With regard to Claim 11:
The method of claim 9, further comprising automatically undertaking an action related to the loan in response to the validation of the loan. [0057; “the product offer may be provided to the account holder”]

With regard to Claim 16:
Trivedi teaches: An apparatus, [0057; “device”] comprising: 
a social networking input circuit structured to interpret a loan guarantee parameter; [0028; to generate a “risk score” determined in regard to a “loan” or “mortgage” which is then, 0032, used to determine what financial products to offer reads on this]
a social network data collection circuit structured to collect data using a plurality of algorithms that is configured to monitor social network information about a guarantor of the loan in response to the loan guarantee parameter… [0025; “monitor the account holder's social networking profile to detect changes and updates to the account holder's profile information, and provide this to social signals module 105”; this is also used in the “products module” which uses the risk score to determine what products to offer].

Trivedi does not explicitly teach a guarantee validation circuit structured to validate a guarantee for the loan in response to the monitored social network information, but it is known in the art.  Moran teaches a home-buyer loan approval validation method [title] in which a company will “guarantee” a “loan” after buyer information has been “validated”. [0044] Moran and Trivedi are analogous art as each is directed to electronic means for providing loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Moran with that of Trivedi in order to get a loan guarantee from an insurer to manage risk, as taught by Moran; further, it is simply a combination of known parts with predictable results, simply performing Moran’s step after those of Trivedi; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 18:
The apparatus of claim 16, wherein the loan guarantee parameter comprises a financial condition of the guarantor of the loan, and wherein the guarantee validation circuit is further structured to determine the financial condition of the guarantor of the loan based on at least one attribute selected from the attributes consisting of: a publicly stated valuation of an entity, a set of property owned by the entity as indicated by public records, a valuation of a set of property owned by the entity, a bankruptcy condition of the entity, a foreclosure status of the entity, a contractual default status of the entity, a regulatory violation status of the entity, a criminal status of an entity, an export controls status of the entity, an embargo status of the entity, a tariff status of the entity, a tax status of the entity, a credit report of the entity, a credit rating of the entity, a website rating of the entity, a set of customer reviews for a product of the entity, a social network rating of the entity, a set of credentials of the entity, a set of referrals of the entity, a set of testimonials for the entity, a set of behavior of the entity, a location of the entity, and a geolocation of the entity. [0032; a “credit score” reads on a credit rating]

With regard to Claim 19:
The apparatus of claim 16, wherein the loan comprises at least one loan type selected from the loan types consisting of : an auto loan, an inventory loan, a capital equipment loan, a bond for performance, a capital improvement loan, a building loan, a loan backed by an account receivable, an invoice finance arrangement, a factoring arrangement, a pay day loan, a refund anticipation loan, a student loan, a syndicated loan, a title loan, a home loan, a venture debt loan, a loan of intellectual property, a loan of a contractual claim, a working capital loan, a small business loan, a farm loan, a municipal bond, and a subsidized loan. [0029; “home loan”]

This claim is not patentably distinct from claim 16 as it only purports to limit a loan and does not in any way limit the claimed apparatus.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 20:
The apparatus of claim 16, wherein the social networking input circuit is further structured to enable a workflow by which a human user enters the loan guarantee parameter to establish a social network data collection and monitoring request. [0012; “receive data as input from an entity accessing the network-enabled computer system”]

The phrase “to establish a social network data collection and monitoring request” consists entirely of intended-use language which is considered but given no patentable weight.

Claims 4, 7, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. in view of Moran further in view of Rosen et al. (U.S. Publication No. 2016/0364796).

Claims 4 and 17 are similar so are analyzed together.
With regard to Claim 4:
The system of claim 1, further comprising:
a data collection circuit structured to obtain information about a condition of a collateral for the loan, wherein the collateral comprises at least one item selected from the items consisting of: a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop, a municipal facility, a warehouse, a set of inventory, a commodity, a security, a currency, a token of value, a ticket, a cryptocurrency, a consumable item, an edible item, a beverage, a precious metal, an item of jewelry, a gemstone, an item of intellectual property, an intellectual property right, a contractual right, an antique, a fixture, an item of furniture, an item of equipment, a tool, an item of machinery, and an item of personal property; and
wherein the guarantee validation circuit is further structured to validate the guarantee of the loan in response to the condition of the collateral for the loan.

With regard to Claim 17:
The apparatus of claim 16, further comprising:
a data collection circuit structured to obtain information about a condition of a collateral for the loan, wherein the collateral comprises at least one item selected from the items consisting of: a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop, a municipal facility, a warehouse, a set of inventory, a commodity, a security, a currency, a token of value, a ticket, a cryptocurrency, a consumable item, an edible item, a beverage, a precious metal, an item of jewelry, a gemstone, an item of intellectual property, an intellectual property right, a contractual right, an antique, a fixture, an item of furniture, an item of equipment, a tool, an item of machinery, and an item of personal property; and
wherein the guarantee validation circuit is further structured to validate the guarantee for the loan in response to the condition of the collateral for the loan.

Trivedi and Moran teach the system of claim 1 and apparatus of claim 16 including validating a loan guarantee as cited above, but do not explicitly teach using a collateral condition, but it is known in the art.  Rosen teaches a collateral sharing method [title] in which a “vehicle may be used to secure a vehicle loan” and the “model year, make and/or model” along with the “value” [0122] are used to determine whether to take certain actions in regard to a loan such as to “call” the loan. [0050] Rosen and Trivedi are analogous art as each is directed to electronic means for managing loan information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rosen with that of Trivedi and Moran in order to expand the reach of Trivedi’s invention to collateralized loans, using means such as that of Rosen; further, it is simply a substitution of one known part for another with predictable results, simply using Rosen’s collateral information as a basis for a decision in place of, or in addition to, the risk score of Trivedi; the substitution produces no new and unexpected result. 

With regard to Claim 7:
The system of claim 6, wherein the action related to the loan is in response to the loan guarantee not being validated, and wherein the action comprises at least one action selected from the actions consisting of : a foreclosure action, a lien administration action, an interest-rate adjustment action, a default initiation action, a substitution of collateral, a calling of the loan, and providing an alert to a second entity involved in the loan. [Rosen, 0050 as cited above in regard to claim 4]

With regard to Claim 12:
The method of claim 11, wherein the action related to the loan is in response to the loan guarantee not being validated, and wherein the action comprises an action selected from a list of actions consisting of: a foreclosure action, a lien administration action, an interest- rate adjustment action, a default initiation action, a substitution of collateral, and a calling of the loan. [Rosen, 0050 as cited above in regard to claim 4; the combination here can be made on the same basis]

With regard to Claim 14:
The method of claim 11, wherein the action related to the loan is in response to the loan guarantee not being validated, and wherein the action comprises providing an alert to a second entity involved in the loan. [Rosen, 0050 as cited above in regard to claim 4; the combination here can be made on the same basis; 0012; he provides “an alert in response to a determination that at least one of the [] debt products is under-collateralized”]

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. in view of Moran further in view of Garner (U.S. Publication No. 2017/0169331).

These claims are similar so are analyzed together.
With regard to Claim 8:
The system of claim 1, further comprising a robotic process automation circuit structured to, based on iteratively training on a training data set comprising human user interactions with the social network data collection circuit, configure the loan guarantee parameter based on at least one attribute of the loan.

With regard to Claim 15: (as best understood)
The method of claim 9, further comprising iteratively training a robotic process automation circuit to configure a data collection and monitoring action based on at least one attribute of the loan, wherein the robotic process automation circuit is trained on a training data set comprising at least one of outcomes from or human user interactions with the plurality of algorithms.

Trivedi and Moran teach the system of claim 1 and method of claim 9 including the use of a loan guarantee parameter as cited above, but do not explicitly teach iterative training, but it is known in the art.  Garner teaches a method for training a neural network [title] in which a “learning algorithm” is run “iteratively”. [0016] The trained neural network can “predict whether customers seeking loans should be approved or not” including using, as does Trivedi, measures of “credit risk”. [0425] Garner and Trivedi are analogous art as each is directed to electronic means for determining to lend money.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Garner with that of Trivedi and Moran, as market forces at the time were increasingly driving developers to incorporate forms of AI into financial applications; further, it is simply a substitution of one known part for another with predictable results, simply using Garner’s method of applying credit risk instead of, or in addition to, that of Trivedi; the substitution produces no new and unexpected result.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. in view of Moran further in view of Rosen et al. further in view of Rege et al. (U.S. Publication No. 2018/0218069, filed 31 January 2018).

With regard to Claim 13: (as best understood)
The method of claim 12, further comprising determining at least one domain to which the plurality of algorithms will apply.

Trivedi and Moran teach the method of claim 12 and disclose several algorithms, but do not explicitly teach determining a domain, but it is known in the art.  Rege teaches a method for dealing with large amounts of data [abstract] in which a “mortgage scoring component can look for ‘@credit_limit’ in data from [a] credit domain before making a determination” of an applicant’s “creditworthiness”, [0409] and includes a “domain parser” to “use a domain grammar to determine” whether a word is applicable to a domain. [0423] Rege and Trivedi are analogous art as each is directed to electronic means for determining whether to lend to someone.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rege with that of Trivedi and Moran in order to be able to extract data, as taught by Rege; further, it is simply a substitution of one known part for another with predictable results, simply determining a credit parameter in the manner of Rege rather than that of Trivedi; the substitution produces no new and unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694